AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                     AMENDED JUDGMENT IN A CRIMINAL
               UNITED STATES OF AMERICA                              r1A~U
                                 V.                                  (For Offenses Committed On or After November I, 1987)


                      Erik Scott Carrico (1)                            Case Number:

                                                                     Michael Messina
                                                                     Defendant's Attorney
USM Number                       90843298
                                                                                                                FEB O5 2020
 •-                                                                                                    C, R . u.S. OISTRICT
THE DEFENDANT:                                                                                      SOUTHER~ DISTRICT OF
!Zl pleaded guilty to count(s)         3 AND 4 OF THE SUPERSEDING INFORMA

 D was found guilty on count(s)
     after a olea ofnot guiltv.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
 Title & Section                      Nature of Offense                                                                Number(s)
                                      ILLEGAL ENTRY; ACCESSORY AFTER THE FACT
 8: 1325; 18:3                                                                                                                3,4
                                      (MISDEMEANOR)




     The defendant is sentenced as provided in pages 2 through                  4           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D       The defendant has been found not guilty on count(s)
                   UNDERLYING INFORMATION AND                               dismissed on the motion of the United States.
 IZi Count(s) SUPERSEDING INFORMATION                           is

         Assessment:$ $10.00 -Remitted as to each count

          Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
  D      JVTA Assessment•:$
         *Justice for Victims of Trafficking Act of20I5, Pub. L. No. 114-22.
  1:81
     No fine                     •
                               Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until aJI fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      January 9 2020
                                                                      Date oflmposition of Sentence



                                                                      H  ,ALLISON H. GODDARD
                                                                      UNITED STATES MAGISTRATE JUDGE
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               Erik Scott Carrico (1)                                                       Judgment - Page 2 of 4
     CASE NUMBER:             19CR4418-AHG

                                                          PROBATION
The defendant is hereby sentenced to probation for a term of: Counts 3 and 4 - three month sentences to run
consecutively - time served in custody and remainder of sentence to be served through supervised probation.

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within IS days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
S.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    •  The defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10.   The defendant must notify the court of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                19CR4418-AHG
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  Erik Scott Carrico (I)                                                                  Judgment - Page 3 of 4
 CASE NUMBER:                19CR4418-AHG

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant   will
                                                                   receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
      as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                          19CR4418-AHG
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            Erik Scott Carrico (1)                                         Judgment - Page 4 of 4
CASE NUMBER:          19CR4418-AHG



                               SPECIAL CONDITIONS OF SUPERVISION



Recommendation of residential treatment at New Creations in El Centro, California.




                                                                                        . 19CR4418-AHG
